Simonton, J.,
(charging jury.) The defendant, a merchant of Lancaster, is indicted for carrying on the business of a retail liquor dealer without having paid the special tax. He sold by the bottle a compound known as “Burton’s Bitters,” not having paid the special tax as a retail liquor dealer. The jury, from the evidence, must *666answer these questions: Burton’s Bitters, are they a genuine medicine, designed solely for medicinal purposes, or were they, as charged by the government, a disguised form of spirituous liquors, intended for use as a beverage? If Burton’s Bitters were intended as a medicine, did they contain enough alcoholic material to give.an intoxicating quality ? Did the defendant sell them as a medicine, for medicinal purposes, and none other? Did he sell.them as .a beverage, or did he know that ■they were purchased from him to be used as a beverage? Were they used by purchasers in his presence, and with his knowledge, as a beverage ; and did he continue to sell them to such purchasers after that knowledge was ácquired? If the bitters are simply an intoxicating drink in disguise, and defendant knew this, you can find him guilty. If the bitters contain an intoxicating quality and are really a medicine, or are intended for medicinal purposes, and defendant, knowing that they could intoxicate, sold them to be used as a beverage, or with the knowledge that they were purchased to be used as a beverage, you maj' find him guilty. If he sold the bitters to any of his customers, and they, in his presence, or with his knowledge, used the bitters as a beverage, and with the knowledge thus acquired he continued to sell to them, you may find him guilty.